Citation Nr: 9913691	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-06 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for emphysema, as 
secondary to tobacco use and nicotine dependence in service.

2.  Entitlement to service connection for enuresis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
July 1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for enuresis as well as a claim for 
emphysema as secondary to tobacco use and nicotine dependence 
in service.  

It is noted that the veteran appeared for a personal hearing 
before the undersigned Member of the Board in April 1999.  
His personal appearance at that hearing has been construed as 
his substantive appeal to perfect his appeal on the issue of 
entitlement to service connection for enuresis.  Thus, both 
issues are properly before the Board for review on the 
merits.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current disability from emphysema and injury or 
disease during the veteran's active service, including the 
veteran's history of smoking tobacco during service.

2.  Enuresis was not reported at the time of the veteran's 
service entry examination.

3.  Statements by the veteran during service show that he had 
enuresis since his childhood.

4.  There was no increase in severity of the pre-existing 
enuresis during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
emphysema as secondary to smoking tobacco is not well 
grounded. 38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).

2.  Enuresis clearly and unmistakably existed prior to 
service and, therefore, the presumption of soundness at entry 
is rebutted.  38 U.S.C.A. §§ 1111, 1137, 5107 (West 1991).

3.  The pre-existing enuresis was not aggravated during 
service.  38 U.S.C.A. §§ 1153, 5107 (West 1991); 38 C.F.R. 
§ 3.306(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for emphysema

The veteran contends that he is entitled to service 
connection for emphysema because it was caused by his smoking 
which began during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
emphysema is not well grounded.  
Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision dated in September 1997, and in the statement 
of the case issued in April 1998.  The discussion below also 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The record shows that the veteran has current disability from 
emphysema.  However, service medical records are devoid of 
any indication that he had complaints, diagnoses, or 
treatment of a lung disorder.  A chest X-ray taken during his 
medical examination for separation from service was normal.  
An examiner described the veteran's respiration system as 
normal.

The earliest documented diagnosis of the lung disorder 
contained in the claims folder was made in private medical 
records of Gary E. Voccio, M.D., dated July 1996.  The 
veteran has had continuous disability from chronic 
obstructive lung disease (COPD) and emphysema since that 
time.

The record also indicates that the veteran has a history of 
smoking tobacco, although there is some variance in that 
history as reported by the veteran.  In a statement submitted 
to the VA, dated June 1997, the veteran indicated that when 
he entered the service in 1965 he occasionally smoked but was 
not addicted or dependent; however, during his one year in 
service he began to smoke 2 to 3 packs a day.  He had 
continued to smoke 2 to 3 packs a day since then.  Evaluation 
report of Dr. Voccio, dated July 8, 1996, indicated a smoking 
history of 2 packs a day for 42 years.  Such a history, if 
accurate, indicates that the veteran used tobacco several 
years before his active military service.  A report of a VA 
pulmonary examination dated October 1997, also noted smoking 
two to three packs a day for the last 42 years.  The examiner 
noted that "[H]e reports that he picked up his habit of 
smoking about two packs prior to service."  

In contrast, a report of a psychological medical examination 
dated October 1997, noted a history of smoking since boot 
camp in service.  The veteran stated in his substantive 
appeal dated May 1998 that although he occasionally smoked 
prior to service, he did not become addicted to tobacco and 
nicotine until 1965 while in service.  During his personal 
hearing conducted in April 1999, the veteran testified that 
he merely tried smoking one time at age 14 and did not smoke 
again prior to his entry into service at age 24.

The Board notes that in the instant case it is not necessary 
to determine when the veteran precisely began his tobacco 
use.  For purposes of determining whether the claim is well 
grounded, the Board accepts the veteran's lay statements that 
he smoked in service; thus the second element of a well 
grounded claim is satisfied.  As noted above, there is 
medical evidence of current disability; thus, the first 
element of a well grounded claim is met as well.  

However, the Board finds that the veteran has failed to 
satisfy the third evidentiary requirement of a well grounded 
claim.  This is so because the record contains no competent 
medical evidence of a link between the veteran's current 
disability from emphysema and his tobacco use during his one 
year period of active service from 1965 to 1966.  Rather, 
there is medical evidence of record that the veteran's 
service cannot be medically linked to his current disability.  
Specifically, the VA examiner in October 1997, opined that 
there was no direct correlation between the veteran's current 
asthma and emphysema and his one year of smoking in service.  
As to the veteran's allegation that nicotine dependency began 
in service, the examiner did not find it at least as likely 
as not that nicotine dependency began in service or resulted 
from his one year of tobacco use in service.  

The veteran has argued that all of his lung disability can be 
attributed to his smoking of tobacco during his active 
service.  He argues this is so because cigarettes were 
distributed to him free of charge, and he was actively 
encouraged to smoke; thus, virtually ensuring he would become 
addicted.  The implied assertion is that addiction led to the 
prolonged, post-service tobacco use, which caused his current 
disability.  As noted above, there is no competent medical 
evidence to support this contention.  In the absence of 
evidence that the veteran has the expertise to render 
opinions about the cause of his prolonged use of tobacco and 
the result of such use in terms of lung disease, his 
assertions are afforded no probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent medical evidence of a nexus 
between the veteran's current disability from emphysema and 
his smoking of tobacco products during his one-year active 
military service, the Board concludes that the claim is not 
well grounded.  The Board may not make a decision based upon 
its own unsubstantiated medical conclusions; rather, its 
decision must be based on independent medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such evidence is not in the record before the 
Board, the claim is not well grounded.

II.  Service connection for enuresis

Service connection is awarded for a disability caused by a 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 1991).  

In the instant case, the first determination to be made is 
whether the veteran's enuresis existed prior to service.  A 
veteran is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991).

Initially, it is noted that enuresis was not noted on the 
veteran's pre-induction medical examination dated July 1965.  
However, in the instant case, the Board finds that there is 
clear and unmistakable evidence to overcome the presumption 
of soundness at entry.  Specifically, the Board finds that 
the various contemporaneously recorded statements in the 
veteran's service medical records of chronic night-time 
enuresis since childhood clearly and unmistakably establish 
that the enuresis pre-existed the veteran's entry in service.

Second, the Board must determine whether the veteran's pre-
existing psoriasis was aggravated by his active service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Medical facts and principals may be 
considered in determining whether an increase is due to the 
natural progress of the condition.

Temporary or intermittent flareups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  This means the base line against 
which the Board is to measure any worsening of a disability 
is the veteran's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991);Green v. Derwinski, 1 Vet.App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993).  

In addition, VA regulations provide that when after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the veteran.  By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102

In the instant case, the Board finds that the veteran's pre-
existing enuresis was not aggravated by his one-year period 
of active service; consequently, service connection is not 
warranted for enuresis.  Service medical record dated January 
1966, show the veteran was seen in the emergency clinic with 
complaint of "enuresis since childhood almost a nightly 
occurrence."  In early February 1966, he presented at the 
dispensary for treatment with history of "enuresis entire 
life."  A urology consultation report dated later in 
February 1966, noted the veteran had a history of "life long 
enuresis" which occurred every other night.  In May 1966, 
the impression was enuresis, chronic, without urologic 
pathology; and the veteran was referred to the mental hygiene 
clinic.  On his subsequent separation examination report 
dated July 1965, the veteran was noted to have "adult 
situational maladjustment as manifested by unresolved chronic 
enuretic problem."  

On VA medical examinations dated October 1997, the veteran 
gave a history of enuresis starting in service, where he wet 
his bed several times at night.  He admitted that he had not 
seen any physician for many years for the problem.  He 
further stated that the problem had improved considerably 
with current enuresis only once a month.  He denied any other 
urinary symptoms.  It is further noted that the veteran 
testified to essentially the same facts during his personal 
hearing in April 1999.  The Board finds that the evidence of 
record, shows that the pre-existing enuresis did not 
permanently increase in severity during service.  Thus, the 
Board finds that the pre-existing enuresis was not aggravated 
by service; and consequently, service connection must be 
denied.


ORDER

Service connection for emphysema and enuresis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


